OPINION — AG — ** BOARD OF COUNTY COMMISSIONERS — LIABILITY ** (1) AN INDIVIDUAL MEMBER OF A BOARD OF COUNTY COMMISSIONER, ACTING ALONE, MAY 'NOT' LEGALLY REQUISITION COMMODITIES FROM THE STATE DEPARTMENT OF WELFARE AND RECEIPT FOR THE SAME IN THE SUCH A WAY THAT THE COUNTY OR THE BOARD OF COUNTY COMMISSIONERS WOULD BE LIABLE FOR HIS ACTIONS. (2) WHERE REQUISITION FOR COMMODITIES FROM THE DEPARTMENT OF PUBLIC WELFARE HAS BEEN MADE BY A MAJORITY OF A BOARD OF COUNTY COMMISSIONERS IN A REGULAR OR AUTHORIZED SPECIAL SESSION, ONE MEMBER OF SAID BOARD OF COUNTY COMMISSIONS MAY LAWFULLY SIGN A RECEIPT FOR SUCH COMMODITIES WHEN THEY ARE RECEIVED FROM THE DEPARTMENT OF PUBLIC WELFARE, IF, BUT ONLY IF, THE BOARD OF COUNTY COMMISSIONERS HAS AUTHORIZED SAID COMMISSIONERS TO EXECUTE SUCH RECEIPT. (3) THE AUTHORITY OF COUNTY COMMISSIONERS TO EXERCISE ITS DISCRETION AS TO THE AMOUNT OF COMMODITIES TO BE REQUISITIONED FOR A COUNTY OR PARTICULAR PORTION OR AREA OF A COUNTY MAY 'NOT' BE DELEGATED TO AN INDIVIDUAL COMMISSIONER OR TO SOME OTHER NAME OR DESIGNATED INDIVIDUAL. (DELEGATION OF AUTHORITY, LIABILITY OF ACTIONS, COUNTY OFFICERS) CITE: 19 Ohio St. 3 [19-3], 56 Ohio St. 31 [56-31] (JAMES P. GARRETT)